Title: From George Washington to Samuel Holden Parsons, 15 July 1788
From: Washington, George
To: Parsons, Samuel Holden



Dear Sir,
Mount Vernon July 15th 1788

By some unusual delay in the Post office, I did not receive your kind letter of the 21st of April untill the 30th of June; or I should have sooner done myself the pleasure of acknowledging the receipt and of returning my best thanks for your friendly sentiments and wishes. I beg you will be persuaded of the satisfaction I take in hearing from my old military friends and of the interest I feel in their future prosperity. you will then do me the Justice to believe that my ardent desires attend the success & happiness of an establishment, in which the fortunes of so many of that worthy description of Citizens are comprehended.
You will doubtless have heard, before you can receive this letter, that the proposed general Government has been accepted by the Conventions of ten States. The prospect br[i]ghtens apace, and I flatter myself, the interior Settlements will find their interest concur with their inclination in maintaining an intimate connection with the Atlantic States.
It is with sincer pleasure I can infor[m] you, that the navigation of the Potowmac, so interesting in its consequence to the welfare of your Establishment as well as to the emolument of this Country, is in a fair way of being opened in as short a time and in as beneficial a manner as could have been expected. In

order to meet the Directors of the Potowmac Company on business, I have lately been obliged to make a visit to the Great falls, the Seneca and the Shenandoah; and, therefore, give you this information from my own knowledge. Indeed, I may venture to conjecture, from the enormous quantity of labour already established by the Legislatures of Virginia and Maryland to obtain the Subscription Money, that, instead of ten years which the Company is allowed for opening the navigation, it will be made passable in little more than half the time. I do not mean, however, but that it will take a considerably longer period (perhaps the ten years) to meliorate and improve the works in the best manner.
As I thought this intelligence might be agreeable to you[r] brother Settlers, I have been the more confident and precise in expressing it according to my observation and Judgment. With sentiments of esteem I am &c.

Go. Washington

